              Case 2:19-cv-01584-JAD-VCF Document 29 Filed 04/07/21 Page 1 of 2




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      AUSTIN CADEAUX,
4
                             Plaintiff,
5                                                           2:19-cv-01584-JAD-VCF
      vs.                                                   DISCOVERY PLAN AND SCHEDULING
6                                                           ORDER
      LAS VEGAS METRO POLICE DEPT., et al.,
7
                             Defendants.
8

9
              Before the court is Austin Cadeaux v. Las Vegas Metro Police Dept., et al., case number 2:19-cv-
10
     01584-JAD-VCF.
11
              This case was stayed on September 28, 2020 at Plaintiff’s request. (ECF NO. 28). The stay is
12
     now lifted.
13
              Pursuant to Local Rule 16-1(b), “in actions by or on behalf of inmates under 42 U.S.C. § 1983
14
     ...no discovery plan is required,” rather “a scheduling order [is] entered within thirty (30) days after the
15
     first defendant answers or otherwise appears.” This is an action brought under 42 U.S.C. § 1983.
16
     Defendants have appeared and a scheduling order has not yet been entered.
17
              Accordingly,
18
              IT IS HEREBY ORDERED that the STAY is LIFTED, and the following scheduling deadlines
19
     apply:
20
              1.     DISCOVERY: Pursuant to LR 16-1(b), discovery in this action shall be completed on or
21
     before October 4, 2021.
22
              2.     Any and all pleadings that may be brought under Fed. R. Civ. P. 13 & 14, or joining
23
     additional parties under Fed. R. Civ. P. 19 & 20, shall be filed and served not later than July 6, 2021. Any
24

25
            Case 2:19-cv-01584-JAD-VCF Document 29 Filed 04/07/21 Page 2 of 2




1    party causing additional parties to be joined or brought into this action shall contemporaneously therewith

2    cause a copy of this Order to be served upon the new party or parties.

3           3.       Amendments to pleadings as provided for under Fed. R. Civ. P. 15, if the same are allowed

4    without leave of court, or motions for leave to amend, shall comply with LR 15-1 and shall be filed and

5    served not later than July 6, 2021.

6           4.      Expert disclosures shall be made on or before August 5, 2021, and the disclosures of rebuttal

7    experts shall be made on or before September 7, 2021.

8           5.       Dispositive Motions shall be filed and served no later than November 3, 2021.

9           6.       The Joint Pretrial Order is due by December 3, 2021. If dispositive motions are filed, the

10   joint pretrial order is due thirty (30) days from the entry of the court’s rulings on the motions or by further

11   order of the court.

12          7.       EXTENSIONS OF DISCOVERY:               Pursuant to LR 26-4, an extension of the discovery

13   deadline will not be allowed without a showing of good cause. All motions or stipulations to extend

14   discovery shall be received by the Court at least twenty-one (21) days prior to the date fixed for completion

15   of discovery by this Scheduling Order, or at least twenty-one (21) days prior to the expiration of any

16   extension thereof that may have been approved by the Court. The motion or stipulation shall include:

17          (a)      A statement specifying the discovery completed by the parties of the date of the motion or

18   stipulation;

19          (b)      A specific description of the discovery which remains to be completed;

20          (c)      The reasons why such remaining discovery was not completed within the time limit of the

21   existing discovery deadline; and

22          (d)      A proposed schedule for the completion of all remaining discovery.

23          DATED this 7th day of April, 2021.
                                                                    _________________________
24                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
25
